KAPSNER, Justice,
concurring.
[¶ 27] I concur. I write separately to note an inconsistency with the applicable statute, an issue not raised or argued by the respondent and, therefore, not addressed in the majority opinion.
[¶ 28] The Hospitalization Order Following Alternative Treatment Order entered on May 16, 2003, provided “the above named Order for Alternative Treatment shall terminate, and the Respondent shall be hospitalized in the North Dakota State Hospital at Jamestown, North Dakota, until March 20, 2004 the remainder of the statutory one year period, or until further order of the Court.” The applicable statute, when a patient is not compliant and a modification of an alternative treatment order is sought, provides the court may “[e]nter a new order directing that the individual be hospitalized until discharged from the hospital under section 25-03.1-30.” N.D.C.C. § 25-03.1-21(2)(c).
[¶ 29] The May 16, 2003, order indicates K.P. shall be hospitalized to a date certain, unless the court enters a further order. Section 25-03.1-30(2), N.D.C.C., however, states the director of a treatment facility “shall discharge a patient hospitalized by court order when the patient’s mental condition is such that the patient no longer is a person requiring treatment.” The section also provides that when a patient is hospitalized and the director determines “a less restrictive form of treatment would be more appropriate for a patient hospitalized by court order,” the director may petition the court to modify its prior order for hospitalization. N.D.C.C. § 25-03.1-30(6). Neither the statutory discretion to seek an order for alternative treatment when hospitalization appears not to be needed nor the statutory obligation to discharge a patient who is no longer a person requiring treatment is superseded by the language of the order entered in this case. Either action could be taken before the termination date stated in the order, should appropriate circumstances develop.